UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22849 Onstream Media Corporation (Exact name of registrant as specified in its charter) 65-0420146 (IRS Employer Identification No.) Florida (State or other jurisdiction of incorporation or organization) 1venue, Pompano Beach, Florida 33069 (Address of principal executive offices) 954-917-6655 (Registrant's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” defined in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer ( ) (Do not check if a smaller reporting company) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ( ) No (X) Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of August 9, 2013 the registrant had issued and outstanding 19,095,744 shares of common stock. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION PAGE Item 1 - Financial Statements Unaudited Consolidated Balance Sheet at June 30, 2013 and Consolidated Balance Sheet at September 30, 2012 4 Unaudited Consolidated Statements of Operations for the Nine and Three Months Ended June 30, 2013 and 2012 5 Unaudited Consolidated Statement of Stockholders’ Equity for the Nine Months Ended June 30, 2013 6 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2013 and 2012 7 –8 Notes to Unaudited Consolidated Financial Statements 9 – 69 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 70 – 96 Item 4 - Controls and Procedures 97 PART II – OTHER INFORMATION Item 1 – Legal Proceedings 98 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 98 Item 3 – Defaults upon Senior Securities 98 Item 4 – Removed and Reserved 98 Item 5 – Other Information 98 Item 6 - Exhibits 99 Signatures 99 2 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report on Form 10-Q contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, our ability to implement our strategic initiatives (including our ability to successfully complete, produce, market and/or sell the DMSP and/or MP365 and/or our ability to eliminate cash flow deficits by increasing our sales), economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors affecting our operations and the fluctuation of our common stock price, and other factors discussed elsewhere in this report and in other documents filed by us with the Securities and Exchange Commission from time to time. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of June 30, 2013, unless otherwise stated. You should carefully review this Form 10-Q in its entirety, including but not limited to our financial statements and the notes thereto, as well as our most recently filed 10-K. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Actual results could differ materially from the forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this report will, in fact, occur. For any forward-looking statements contained in any document, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. When used in this Quarterly Report, the terms "we", "our", and "us” refers to Onstream Media Corporation, a Florida corporation, and its subsidiaries. 3 PART I – FINANCIAL INFORMATION Item 1 - Financial Statements ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ 372,466 $ 359,795 Accounts receivable, net of allowance for doubtful accounts of $209,489 and $195,737, respectively 2,185,061 2,357,726 Prepaid expenses 240,244 293,294 Inventories and other current assets 136,320 146,159 Total current assets 2,934,091 3,156,974 PROPERTY AND EQUIPMENT, net 3,120,459 2,841,115 INTANGIBLE ASSETS, net 697,592 277,579 GOODWILL, net 10,558,604 10,146,948 OTHER NON-CURRENT ASSETS Total assets $ 17,446,961 $ 16,568,831 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 1,728,400 $ 1,634,110 Accrued liabilities 1,615,842 1,398,668 Amounts due to directors and officers 337,766 669,697 Deferred revenue 160,106 138,856 Notes and leases payable – current portion, net of discount 2,360,843 1,650,985 Convertible debentures – current portion, net of discount 427,299 407,384 Total current liabilities 6,630,256 5,899,700 Accrued liabilities – non-current portion 196,790 - Notes and leases payable, net of current portion and discount 674,530 189,857 Convertible debentures, net of current portion and discount 641,440 801,844 Detachable warrant, associated with sale of common/preferred shares - 81,374 Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Series A-13 Convertible Preferred stock, par value $.0001 per share, authorized 170,000 shares, zero and 17,500 issued and outstanding, respectively - 2 Series A-14 Convertible Preferred stock, par value $.0001 per share, authorized 420,000 shares, zero and 160,000 issued and outstanding, respectively - 16 Common stock, par value $.0001 per share; authorized 75,000,000 shares, and 12,902,217 issued and outstanding, respectively 1,879 1,289 Common stock committed for issue – 2,541,667 and 366,667 shares, respectively 254 37 Additional paid-in capital 144,300,234 141,199,589 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ 17,446,961 $ 16,568,831 The accompanying notes are an integral part of these consolidated financial statements. 4 ONSTREAM MEDIA CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Nine Months Ended June 30, Three Months Ended June 30, 2013 2012 2013 2012 REVENUE: Audio and web conferencing $ 6,849,678 $ 6,393,755 $ 2,369,937 $ 2,131,118 Webcasting 3,863,667 4,539,336 1,268,936 1,601,266 DMSP and hosting 718,607 1,439,437 242,069 517,883 Network usage 1,529,051 1,472,305 521,086 523,190 Other 184,438 68,374 Total revenue 13,145,441 4,470,402 COSTS OF REVENUE: Audio and web conferencing 1,913,242 1,906,838 660,557 583,094 Webcasting 1,074,188 1,351,731 319,894 482,172 DMSP and hosting 103,071 758,965 34,185 297,231 Network usage 744,031 697,688 220,968 234,117 Other 49,665 12,878 7,235 Total costs of revenue 3,884,197 1,248,482 GROSS MARGIN 9,261,244 3,221,920 OPERATING EXPENSES: General and administrative: Compensation (excluding equity) 6,030,654 5,608,317 2,074,773 Compensation paid with common shares and other equity 1,551,138 437,752 133,569 115,949 Professional fees 1,054,628 1,568,340 260,529 421,817 Other 1,899,478 1,692,581 629,800 610,145 Depreciation and amortization 1,008,193 303,512 Total operating expenses 11,54 4,091 3,402,183 Loss from operations (2,282,847
